DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-11, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al US 2019/0259282(hereinafter Ji) in view of Wellington et al US 2017/0262709 (hereinafter Wellington).

Regarding claim1,Ji teaches  a computer-implemented method comprising: determining, by a computing system, sensor data of an environment captured by at least one sensor of included on a vehicle over a set of time intervals while the vehicle navigates the environment (fig. 3 control block diagram of a vehicle which includes senor 300; [0059], [0081-0082], the radar 310  collects three-dimensional information  surrounding objects. Camera 320 photograph surrounding area of vehicle); determining, by the computing system, three-dimensional data describing the environment over the set of time intervals from the captured sensor data captured by the at least one sensor included on the vehicle, the three-dimensional data capturing a traffic motion pattern for at least two directions of travel ( [0081-0082],  the radar  310  collects three-dimensional information  surrounding objects. Camera 320 photograph surrounding ) but does not teach and Wellington teaches determining, by the computing system, image data of at least one traffic light in the environment over the set of time intervals from the captured sensor data captured by the at least one sensor included on the vehicle([0060], camera array 322  includes dedicated traffic signal detection camera to specifically detect traffic signals along route traveled, fig. 3); and predicting, by the computing system, a state of the at least one traffic light ([0060] predict the state of the traffic signal)based at least in part on (i) the three-dimensional data capturing the traffic motion pattern for the at least two directions of travel as determined based on the sensor data captured by the at least one sensor included on the vehicle([0060],  in addition to dedicated traffic signal detection camera, the traffic  signal analyses component  of the vehicle utilizes other sensors such as Lidar or stereo camera sensors to detect traffic signals ) and (ii) the image data of the at least one traffic light in the environment over the set of time intervals as determined based on the sensor data captured by the at least one sensor included on the vehicle ([0060], camera array 322  includes dedicated traffic signal detection camera to specifically detect traffic signals along route traveled. Once the traffic signal is detected, the traffic signal analysis system can perform operations to dynamically determine and predict the state of the traffic signal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform predicting the state of the traffic light as in Wellington in Ji because it would allow the vehicle to determine the collision prediction point around intersection without the need for getting the traffic light state from external sources.

Regarding claim5,Ji in view of Wellington teaches the computer-implemented method of claim 1, wherein the three-dimensional data is derived from point clouds captured by at least one of a LiDAR system in- included on the vehicle over the set of time intervals, radar data captured by a radar system in included on the vehicle over the set of time intervals, image data captured by a camera system in- included on the vehicle, or a combination thereof (Ji: [0081-0082], the radar 310  collects three-dimensional information  surrounding objects. Camera 320 photograph surrounding area of vehicle; Wellington: [0039], [0042], [0055], sensor array of the vehicle includes LIDAR, stereo camera).

Regarding claim8, Ji in view of Wellington teaches the computer-implemented method of claim 1, wherein the image data of at least one traffic light governs at least one lane in the environment over the set of time intervals from the captured sensor data (Wellingotn: see fig. 5, [0068]).
The motivation for combining the prior arts discussed in claim1 above
Regarding claim9, Ji in view of Wellington teaches the computer-implemented method of claim 1, wherein predicting the state of the at least one traffic light further comprises: providing, by the computing system, an instruction to the vehicle, wherein the instruction causes the vehicle to stop driving or proceed driving (Wellington:[0041], based on the state of traffic signaling system vehicle control generates control commands for execution on the autonomous vehicle braking, acceleration and steering systems, [0060], [0072]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform controlling of an autonomous vehicle to brake (stop) or accelerate (proceed driving) based on state of traffic signal as in wellington in order to avoid collision at an intersection.

Regarding claim10, Ji in view of Wellington teaches the computer-implemented method of claim 1, wherein the prediction for the state of the at least one traffic light is further based in part on a state prediction determined for the at least one traffic light based on an image processing technique that predicts the state for the at least one traffic light based on a color perceived in association with the at least one traffic light in at least one image (Wellington:[0041], [0051], image processor identify traffic signals and determine the state  of the traffic  signal system (red, yellow or green)).
The motivation for combining the prior arts discussed in claim1 above.
Claims11, 16 are rejected for similar reason as described in claim1 above.
Claims15, 20 are rejected for similar reason as described in claim5 above.

Allowable Subject Matter
Claims2-4, 6-7, 12-14, 17-19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484